As filed with the Securities and Exchange Commission on March 20, 2012 Registration File No. 333-167778 Registration File No. 811-22431 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A (Check appropriate box or boxes) [X] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [X] Post-Effective Amendment No. 3 and [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 5 RiverPark Funds Trust (Exact Name of Registrant as Specified in Charter) 156 West 56th Street, 17th Floor New York, NY 10019 (Address of Principal Executive Offices – Number, Street, City, State, Zip Code) (212) 484-2100 (Registrant’s Telephone Number, including Area Code) Morty Schaja 156 West 56th Street, 17th Floor New York, NY 10019 (Name and Address – Number, Street, City, State, Zip Code – of Agent for Service) Copies of all communications to: Thomas R. Westle Mary K. Stokes Blank Rome LLP 405 Lexington Avenue New York, New York 10174 Approximate Date of Proposed Public Offering: March 30, 2012 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on pursuant to paragraph (b) [ ]60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ]75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE AND INCORPORATION BY REFERENCE This filing is being made for the sole purpose of providing outstanding exhibits.Part A and B of the Trust’s registration statement filed on March 20, 2012, pursuant to Rule 497 are herein incorporated by reference. RIVERPARK FUNDS TRUST PART C OTHER INFORMATION ITEM 28. EXHIBITS NumberDescription (a) (1) Certificate of Trust** (2) Agreement and Declaration of Trust* (b) By-Laws* (c) Instruments Defining Rights of Security Holders – incorporated by reference to the Agreement and Declaration of Trust and By-Laws. (d) Investment Advisory Contracts (1) Investment Advisory Agreement***** (2) Sub-Advisory Agreement for RiverPark/Gargoyle Hedged Value Fund***** (e) Distribution Agreement* (f) Bonus or Profit Sharing Contracts – Not Applicable (g) Custodian Agreement* (h) Other Material Contracts (1) Administration Agreement between RiverPark Funds Trust and SEI Investments Global Funds Services, dated as of September 8, 2010* (i) Amendment No. 1, dated as of October 1, 2011, to Administration Agreement**** (2) Agency Agreement between RiverPark Funds Trust and DST Systems, Inc.* (ii) Amendment, dated September 15, 2011, to Agency Agreement**** (3) Expense Limitation Agreement**** (4) Shareholder Services Plan**** (5) Administrative Services Plan**** (i) Consent of Counsel*** (j) Consent of Independent Registered Public Accounting Firm***** (k) Omitted Financial Statements – Not Applicable (l) Initial Capital Agreements – Not Applicable (m) Rule 12b-1 Plan* C-1 (n) Rule 18f-3 Plan**** (o) Reserved (p) Code of Ethics* (q) Powers of Attorney by the Trustees to sign amendments to the Registration Statement*** * Incorporated by reference to Pre-Effective Amendment No. 1 to Registrant’s Registration Statement, filed on September 14, 2010. ** Incorporated by reference to Registrant’s Registration Statement, filed on June 25, 2010. *** Incorporated by reference to Registrant’s Pre-Effective Amendment No. 2 to Registrant’s Registration Statement, filed on September 22, 2010. **** Incorporated by reference to Registrant’s Post-Effective Amendment No. 2 to Registrant’s Registration Statement, filed on January 30, 2012. ***** Filed herewith. ITEM 29. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH REGISTRANT None. ITEM 30. INDEMNIFICATION Reference is made to Article VIII of the Registrant’s Agreement and Declaration of Trust. Section 8.3.Indemnification.The Trust shall indemnify each of its Trustees, officers, employees and agents (including Persons who serve at its request as directors, officers or trustees of another organization in which it has any interest, as a shareholder, creditor or otherwise) against all liabilities and expenses (including amounts paid in satisfaction of judgments, in compromise, as fines and penalties, and as counsel fees) reasonably incurred by such Person in connection with the defense or disposition of any action, suit or other proceeding, whether civil or criminal, in which such Person may be involved or with which such Person may be threatened, while in office or thereafter, by reason of such Person being or having been such a Trustee, officer, employee or agent, except with respect to any matter as to which such Person shall have been adjudicated, by the final and unappealable order of a court of competent jurisdiction, to have acted in bad faith, willful misfeasance, gross negligence or reckless disregard of such Person’s duties, such liabilities and expenses being liabilities belonging to the Series out of which such claim for indemnification arises; provided, however, that as to any matter disposed of by a compromise payment by such Person, pursuant to a consent decree or otherwise, no indemnification either for said payment or for any other expenses shall be provided unless there has been a determination that such Person did not engage in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his or her office by the court or other body approving the settlement or other disposition or, in the absence of a judicial determination, by a reasonable determination, based upon a review of readily available facts (as opposed to a full trial-type inquiry), that such Person did not engage in such conduct, which determination shall be made by a majority of a quorum of Trustees who are neither Interested Persons of the Trust nor parties to the action, suit or proceeding, or by written opinion from independent legal counsel approved by such Trustees.The rights accruing to any Person under these provisions shall not exclude any other right to which such Person may be lawfully entitled; provided that no Person may satisfy any right of indemnity or reimbursement granted herein or to which he may be otherwise entitled except out of the Trust Property.The Trustees may make advance payments in connection with indemnification under this Section 8.3; provided that any advance payment of expenses by the Trust to any Trustee, officer, employee or agent C-2 shall be made only upon the undertaking by such Trustee, officer, employee or agent to repay the advance unless it is ultimately determined that he is entitled to indemnification as above provided, and only if one of the following conditions is met: (i) the Trustee, officer, employee or agent to be indemnified provides a security for such Person’s undertaking; (ii) the Trust shall be insured against losses arising by reason of any lawful advances; or (iii) there is a determination, based on a review of readily available facts, that there is reason to believe that the Trustee, officer, employee or agent to be indemnified ultimately will be entitled to indemnification, which determination shall be made by a majority of a quorum of Trustees who are neither Interested Persons of the Trust nor parties to the action, suit or proceeding, or by written opinion from independent legal counsel approved by such Trustees. ITEM 31. BUSINESS AND OTHER CONNECTIONS OF INVESTMENT ADVISER The information required by this item with respect to RiverPark Advisors, LLC is incorporated by reference to the Form ADV (File No. 801-70321) of RiverPark Advisors, LLC.The information required by this item with respect to Gargoyle Investment Advisors L.L.C. is incorporated by reference to its Form ADV (File Nos. 801-71024 ). ITEM 32.PRINCIPAL UNDERWRITER. (a) Registrant's distributor, SEI Investments Distribution Co. (the "Distributor"), acts as distributor for: SEI Daily Income Trust July 15, 1982 SEI Liquid Asset Trust November 29, 1982 SEI Tax Exempt Trust December 3, 1982 SEI Institutional Managed Trust January 22, 1987 SEI Institutional International Trust August 30, 1988 The Advisors' Inner Circle Fund November 14, 1991 The Advisors' Inner Circle Fund II January 28, 1993 Bishop Street Funds January 27, 1995 SEI Asset Allocation Trust April 1, 1996 SEI Institutional Investments Trust June 14, 1996 CNI Charter Funds April1, 1999 iShares Inc. January 28, 2000 iShares Trust April 25, 2000 Causeway Capital Management Trust September 20, 2001 ProShares Trust November 14, 2005 Community Reinvestment Act Qualified Investment Fund January 8, 2007 SEI Alpha Strategy Portfolios, LP June 29, 2007 TD Asset Management USA Funds July 25, 2007 SEI Structured Credit Fund, LP July 31, 2007 Wilshire Mutual Funds, Inc. July 12, 2008 Wilshire Variable Insurance Trust July 12, 2008 Global X Funds October 24, 2008 ProShares Trust II November 17, 2008 Exchanged Traded Concepts Trust (f/k/a FaithShares Trust) August 7, 2009 Schwab Strategic Trust October 12, 2009 iShares MSCI Emerging Markets Small Cap Index Fund, Inc. June 16, 2010 iShares MSCI Russia Capped Index Fund, Inc. June 16, 2010 RiverPark Funds Trust September 8, 2010 Adviser Managed Trust Fund December 10, 2010 Huntington Strategy Shares July 26, 2011 C-3 The Distributor provides numerous financial services to investment managers, pension plan sponsors, and bank trust departments.These services include portfolio evaluation, performance measurement and consulting services (“Funds Evaluation”) and automated execution, clearing and settlement of securities transactions (“MarketLink”). (b) Unless otherwise noted, the business address of each director and officer of the Distributor is 1 Freedom Valley Drive, Oaks, PA 19456: Position and Office Positions and Offices Name with Underwriter with Registrant William M. Doran Director Edward D. Loughlin Director Wayne M. Withrow Director Kevin P. Barr President & Chief Executive Officer Maxine J. Chou Chief Financial Officer, Chief OperationsOfficer, & Treasurer Karen E. LaTourette Chief Compliance Officer, Anti-Money Laundering Officer & Assistant Secretary John C. Munch General Counsel & Secretary Mark J. Held Senior Vice President Lori L. White Vice President & Assistant Secretary John P. Coary Vice President & Assistant Secretary John J. Cronin Vice President Robert M. Silvestri Vice President ITEM 33. LOCATION OF ACCOUNTS AND RECORDS All financial and accounting related books and records required to be maintained under Section 31(a) of the Investment Company Act of 1940, as amended, and the rules thereunder are maintained in the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator and Fund Accountant SEI Investments Global Funds Services 1 Freedom Valley Drive Oaks, PA19456 Registrant’s Investment Adviser RiverPark Advisors, LLC 156 West 56th Street 17th Floor New York, NY10011 Registrant’s Custodian Brown Brothers Harriman & Co. 40 Water Street Boston, Massachusetts 02109 Registrant’s Distributor SEI Investments Distribution Co. 1 Freedom Valley Drive Oaks, PA19456 Registrant’s Transfer Agent DST Systems, Inc. 333 West 11th Street 5th Floor Kansas City, MO64105 Gargoyle (sub-adviser) Gargoyle Investment Advisor L.L.C 285 Grand Avenue Building One Engelwood, NJ 07631 C-4 ITEM 34. MANAGEMENT SERVICES Not Applicable. ITEM 35. UNDERTAKINGS The Registrant hereby undertakes to furnish each person to whom a prospectus is delivered with a copy of the Registrant's latest annual report to shareholders, upon request and without charge. C-5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 20th day of March, 2012. RIVERPARK FUNDS TRUST /s/ Morty Schaja Morty Schaja, Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Morty Schaja Trustee March 20, 2012 Morty Schaja /s/ Michael Lawson Principal Financial and Accounting Officer March 20, 2012 Michael Lawson /s/ Richard Browne* Trustee March 20, 2012 Richard Browne /s/ Michael Cohen* Trustee March 20, 2012 Michael Cohen /s/ Ira Balsam* Trustee March 20, 2012 Ira Balsam /s/ Mitch Rubin* Trustee March 20, 2012 Mitch Rubin * By Morty Schaja, Attorney-In-Fact under Powers of Attorney /s/ Morty Schaja Morty Schaja C-6 EXHIBIT INDEX Exhibit Exhibit No. Amended and Restated Investment Advisory Agreement (d)(1) Sub-Advisory Agreement (d)(2) Consent of Independent Registered Public Accounting Firm (j) C-7
